DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
In view of the amendment to claims 1, 13 and 19, the objection to the claims has been overcome and is hereby withdrawn.  However, the claim amendment raises other issues with respect to antecedent basis, which are addressed in the rejection below under 35 U.S.C. § 112(b).
With respect to the rejection of the claims under 35 U.S.C. § 103, Applicant's arguments have been fully considered but they are not persuasive.
In the response filed 6/2/22, Applicant has amended claim 1 to recite:

    PNG
    media_image1.png
    161
    563
    media_image1.png
    Greyscale

Claims 13 and 19 have been similarly amended.  Applicant traverses any rejection of the claims as unpatentable over that the cited prior art of Patel in view of Hasegawa and Boban “because none of the references provide any teaching that informs a person having ordinary skill in the art about the above-underlined elements recited in Applicant’s claim 1.”  The Examiner respectfully disagrees.  Applicant submits that “the teaching of Patel lacks specificity as to how the geographic position of the mobile UE is determined, and instead merely describes that the ‘future trajectory may be predicted in any suitable way.’”  However, the following portions of the Patel reference on pages 8-9 expressly describe how the future trajectory may be predicted.  
For instance, “a current location of the user device and/or a currently selected beam for the user device may be used to predict the future trajectory….From the data regarding earlier trajectories taken by the user device it may be known that, when the user device is at the current location and/or is using the currently selected beam, it is highly likely that the next beam(s) will be in a specific direction from the current location” (p. 8, ll. 12-17).  Patel further discloses: “Generally, predicting the future trajectory for the user device may be based on one or more of a current location of the user device, previous locations of the user device, a currently selected beam for the user device, and previously selected beams for the user device. Locations may, for example, be geographical or physical locations. Geographical locations may, for example, be acquired via a navigation system such as the global positioning system (GPS). In some embodiments, predicting the future trajectory for the user device comprises receiving information from a navigation system regarding an ongoing route of the user device” (see p. 9, ll. 16-22).  Accordingly, Patel’s use of the current location and currently selected beam in determining a future trajectory corresponds to the claimed “determining the geographic position of the mobile UE based upon the present geographic position of the mobile UE,” and Patel’s determining “the next beam…in a specific direction from the current location” based on trajectory information and “predicting the future trajectory for the user device” corresponds to the claimed “estimating the geographic position of the mobile UE based upon the present geographic position of the mobile UE and the trajectory for the mobile UE during an interim period after receipt of the update.”  Thus, Patel is considered to teach, disclose or fairly suggest the amended claim limitations, and the claims stand rejected.  Other amended claim limitations are further addressed in the rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 recites the limitation "the update" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the update" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. WIPO Publication No. WO 2020/244748 in view of Hasegawa et al. U.S. Patent App. Pub. No. 2022/0026517 and Boban et al. U.S. Patent App. Pub. No. 2021/0258743.
Regarding claim 1, Patel discloses a system for wireless pairing to a mobile user equipment (UE), comprising: a base station (210 – Fig. 2) including a Multiple-Input Multiple-Output (MIMO) antenna operatively coupled to a controller (i.e. CNTR 200 – see Fig. 2; p. 5, ll. 19-26; p. 15, l. 23 to p. 16, l. 9), wherein the MIMO antenna includes a plurality of beamforming antenna elements (see p. 1, ll. 8-12); and wherein the controller includes algorithmic code that is executable to: transmit, via the MIMO antenna, a first plurality of downlink beams, wherein the first plurality of downlink beams includes a plurality of Channel State Information (CSI) reference signals (p. 6, ll. 6-8); instruct the mobile UE to identify a provisional downlink beam (p. 6, ll. 12-20), periodically receive, via the MIMO antenna, based on a beam tracking measurement periodicity (p. 3, ll. 17-20), an update including a feedback message from the mobile UE responsive to the first plurality of downlink beams, wherein the feedback message includes the provisional downlink beam, a present geographic position of the mobile UE, and a trajectory for the mobile UE (p. 8, ll. 4-14; p. 9, ll. 10-22; p. 10, ll. 22-26); determine a geographic position of the mobile UE based upon the present geographic position of the mobile UE upon receipt of the update, as the current location of the user device using a currently selected beam is determined (p. 8, ll. 12-17), and estimating the geographic position of the mobile UE based upon the present geographic position of the mobile UE and the trajectory for the mobile UE during an interim period after receipt of the update, as the determined current geographic position of the mobile UE and a future trajectory are used in estimating a prospective geographic position of the mobile UE at a future period (p. 8, ll. 12-27); determine a refined downlink beam based on the provisional downlink beam and the geographic position of the mobile UE (see p. 9, ll. 1-22; also see Fig. 1: steps 130-150; p. 13, ll. 15-26); and transmit, via the MIMO antenna, the refined downlink beam to execute a pairing between the mobile UE and the MIMO antenna (see p. 13, ll. 24-26).
Patel does not expressly teach that the first plurality of downlink beams are sequentially transmitted, that the first plurality of downlink beams are transmitted as a burst, and while Patel discloses providing a report from the UE to the access node indicating a desired beam based on the CSI measurements (p. 6, ll. 6-20), Patel does not disclose that the selected provisional beam is one of the downlink beams having a highest intensity CSI reference signal at the mobile UE.
Hasegawa discloses reporting information associated with CSI-RS having the highest power level among the received CSI-RSs (¶ [0066]), and further discloses using reference signals for positioning where switching of transmit beams is performed (¶ [0127]), which corresponds to sequentially transmitting a first plurality of downlink beams, and that reference signals for positioning may be transmitted in a burst-like manner in the downlink direction (¶ [0093]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to identify the CSI-RS of a beam with a highest intensity, and to sequentially transmit downlink beams in a burst like manner, as suggested by Hasegawa, in the system of Patel, to alert the access node of the strongest beam for communication, and by employing beam scanning only at certain times using bursts, reducing resource usage. 
Further, while Patel discloses receiving information regarding the trajectory of the UE, Patel does not expressly disclose that periodic feedback comes from the UE in a CSI reference signal Resource Indicator (CRI) feedback message.  Boban discloses provision of UE feedback for beamformed transmissions in a 5G system where the feedback includes a CSIRS resource index (CRI), vehicle specific information including trajectory and UE position (¶¶ [0173]-[0175]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a CRI feedback message from a UE including trajectory and position information, as suggested by Boban, in the system of Patel and Hasegawa, as it allows for real-time feedback for beam selection.
Regarding claim 8, in the proposed combination, Patel further indicates that the downlink beams comprise static downlink beams (p. 5, ll. 23-24).
Regarding claim 9, in the proposed combination, Patel further discloses code to communicate between the controller and the mobile UE (p. 7, ll. 25-28).
Regarding claims 11 and 12, in the proposed combination, Boban discloses a UE may be arranged on a vehicle (¶ [0002]), where the CRI feedback information includes provisional downlink beam (i.e. beam index), a present geographic position of the vehicle (i.e. UE position), and a trajectory for the vehicle (i.e. V2X specific information, e.g. speed, direction (trajectory) – see ¶¶ [0173]-[0175]).
Regarding claim 13, Patel discloses a beamforming system for wireless communication to a user equipment (UE), the beamforming system comprising a Multiple-Input Multiple-Output (MIMO) antenna (p. 1, ll. 8-12) in communication with a controller (i.e. CNTR 200 – see Fig. 2; p. 5, ll. 19-26; p. 15, l. 23 to p. 16, l. 9), the controller including algorithmic code that is executable to transmit a first plurality of downlink beams from the MIMO beamforming antenna, wherein the first plurality of downlink beams includes a plurality of CSI reference signals (p. 6, ll. 6-8); instruct the UE to identify a provisional downlink beam (p. 6, ll. 12-20), periodically receive, via the MIMO beamforming antenna, based on a beam tracking measurement periodicity (p. 3, ll. 17-20), a feedback message update from the UE responsive to the first plurality of downlink beams, wherein the feedback message includes a provisional downlink beam, a present geographic position of the UE, and a trajectory for the UE (p. 8, ll. 4-14; p. 9, ll. 10-22; p. 10, ll. 22-26); determine a geographic position of the mobile UE based upon the present geographic position of the mobile UE upon receipt of the update, as the current location of the user device using a currently selected beam is determined (p. 8, ll. 12-17), and estimating the geographic position of the mobile UE based upon the present geographic position of the mobile UE and the trajectory for the mobile UE during an interim period after receipt of the update, as the determined current geographic position of the mobile UE and a future trajectory are used in estimating a prospective geographic position of the mobile UE at a future period (p. 8, ll. 12-27); determine a refined downlink beam based on the provisional downlink beam and the geographic position of the mobile UE (see p. 9, ll. 1-22; also see Fig. 1: steps 130-150; p. 13, ll. 15-26); and execute a pairing between the controller and the UE via the refined downlink beam of the MIMO beamforming antenna (see p. 13, ll. 24-26).
While Patel discloses providing a report from the UE to the access node indicating a desired beam based on the CSI measurements (p. 6, ll. 6-20), Patel does not expressly disclose that the provisional beam selected is one of the downlink beams having a highest intensity CSI reference signal at the mobile UE, and that the first plurality of downlink beams are transmitted as a burst.  Hasegawa discloses reporting information associated with the CSI-RS having the highest power level among the received CSI-RSs (¶ [0066]), and that reference signals for positioning may be transmitted in a burst-like manner in the downlink direction (¶ [0093]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to identify the CSI-RS of a beam with a highest intensity, and to transmit downlink beams in a burst like manner, as suggested by Hasegawa, in the system of Patel, to alert the access node of the strongest beam for communication, and by employing beam scanning only at certain times using bursts, reducing resource usage. 
Further, while Patel discloses receiving information regarding the trajectory of the UE, Patel does not expressly disclose that UE is arranged on a vehicle, and feedback comes from the UE in a CSI reference signal Resource Indicator (CRI) feedback message, and includes a geographic position of the vehicle and a trajectory for the vehicle.  Boban discloses provision of UE feedback for beamformed transmissions in a 5G system where the feedback includes a CSIRS resource index (CRI), the UE is located on a vehicle (¶ [0002]), and the CRI feedback information includes provisional downlink beam (i.e. beam index), a present geographic position of the vehicle (i.e. UE position), and a trajectory for the vehicle (i.e. V2X specific information, e.g. speed, direction (trajectory) – see ¶¶ [0173]-[0175]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a CRI feedback message from a UE on a vehicle including trajectory and position information of the vehicle, as suggested by Boban, in the system of Patel and Hasegawa, as it allows for real-time feedback for beam selection of a fast-moving UE.
Regarding claim 19, Patel discloses a method for pairing a Multiple-Output (MIMO) antenna to a mobile user equipment (UE), the method comprising: transmitting, via the MIMO antenna (i.e. p. 1, ll. 8-12), a first plurality of downlink beams, wherein the first plurality of downlink beams includes a plurality of Channel State Information (CSI) reference signals (p. 6, ll. 6-8); instructing the mobile UE to identify a provisional downlink beam (p. 6, ll. 12-20), periodically receiving, via the MIMO antenna, based on a beam tracking measurement periodicity (p. 3, ll. 17-20), a feedback message update from the mobile UE responsive to the first plurality of downlink beams, wherein the feedback message includes the provisional downlink beam, a present geographic position of the mobile UE, and a trajectory for the mobile UE (p. 8, ll. 4-14; p. 9, ll. 10-22; p. 10, ll. 22-26); determining a geographic position of the mobile UE based upon the present geographic position of the mobile UE upon receipt of the update, as the current location of the user device using a currently selected beam is determined (p. 8, ll. 12-17), and estimating the geographic position of the mobile UE based upon the present geographic position of the mobile UE and the trajectory for the mobile UE during an interim period after receipt of the update, as the determined current geographic position of the mobile UE and a future trajectory are used in estimating a prospective geographic position of the UE at a future period (p. 8, ll. 12-27); determining a refined downlink beam based on the provisional downlink beam and the geographic position of the mobile UE (see p. 9, ll. 1-22; also see Fig. 1: steps 130-150; p. 13, ll. 15-26); and transmitting, via the MIMO antenna, the refined downlink beam to execute a pairing between the mobile UE and the MIMO antenna (see p. 13, ll. 24-26).
While Patel discloses providing a report from the UE to the access node indicating a desired beam based on the CSI measurements (p. 6, ll. 6-20), Patel does not expressly disclose that the provisional beam selected is one of the downlink beams having a highest intensity CSI reference signal at the mobile UE, and that the first plurality of downlink beams are transmitted as a burst.  Hasegawa discloses reporting information associated with the CSI-RS having the highest power level among the received CSI-RSs (¶ [0066]), and that reference signals for positioning may be transmitted in a burst-like manner in the downlink direction (¶ [0093]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to identify the CSI-RS of a beam with a highest intensity, and to transmit downlink beams in a burst like manner, as suggested by Hasegawa, in the method of Patel, to alert the access node of the strongest beam for communication, and by employing beam scanning only at certain times using bursts, reducing resource usage.
Further, while Patel discloses receiving information regarding the trajectory of the UE, Patel does not expressly disclose that feedback comes from the UE in a CSI reference signal Resource Indicator (CRI) feedback message.  Boban discloses provision of UE feedback for beamformed transmissions in a 5G system where the feedback includes a CSIRS resource index (CRI), vehicle specific information including trajectory and UE position (¶¶ [0173]-[0175]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a CRI feedback message from a UE including trajectory and position information, as suggested by Boban, in the system of Patel and Hasegawa, as it allows for real-time feedback for beam selection.
Claims 2-4, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. in view of Hasegawa et al. and Boban et al., as applied above, and further in view of Shen et al. U.S. Patent App. Pub. No. 2016/0323756 and Chavva et al. U.S. Patent App. Pub. No. 2021/0351885.
Regarding claim 2, Patel in combination with Hasegawa and Boban disclose a system for wireless pairing to a mobile UE, where a provisional beam and a geographic position of the UE are used to select a refined downlink beam for communication, as described above, but do not expressly disclose that the beam selected as the refined downlink beam is the one of the beams that is expected to have the highest intensity CSI reference signal at the mobile UE based upon the geographic position of the UE.
Shen discloses a system where a base station predicts a beam signal for a mobile based on the moving speed and direction of the mobile station (¶ [0083]), corresponding to an expected geographic position of the mobile.  Further, Chavva discloses that an optimal beam to be selected would be one with a highest predicted intensity or RSRP (i.e. strongest signal) based on a received CSI-RS (see ¶¶ [0100], [0143]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to predict a beam for selection based on the geographic position of a UE, as taught by Shen, where such a beam is expected to have a highest intensity CSI reference signal as suggested by Chavva, in the system of Patel et al., as it would provide optimal beam selection in configuring a communication link.
Regarding claim 3, Patel teaches that based on the position and direction of the mobile (i.e. 300 – Fig. 3), a number of different candidate beams are provided for selection (i.e. Fig. 3(c)), where in the proposed combination, one skilled in the art would recognize that the selected beam may correspond to the provisional downlink beam selected by the UE, expected to have the highest intensity CSI reference signal at the mobile when the reported beam corresponds to the current location of the UE, if based on the speed and trajectory of the UE, the projected location remains close to the current location.
Regarding claim 4, Patel teaches that based on the position and direction of the mobile (i.e. 300 – Fig. 3), a number of different candidate beams adjacent to a beam corresponding to a current location of the UE are provided for selection (i.e. Fig. 3(c)), where in the proposed combination, one skilled in the art would recognize that the selected beam may correspond to a beam adjacent to the provisional downlink beam selected by the UE if, based on the speed and trajectory 310 of the UE, the strongest expected beam reported corresponds to a location adjacent to the current location of the UE corresponding to the provisional beam (i.e. see Fig. 3(c)).
Regarding claim 15, Patel in combination with Hasegawa and Boban disclose a beamforming system for wireless communication where a provisional beam and a present geographic position of a vehicle are used to select a refined downlink beam for communication, as described above, but do not expressly disclose that the beam selected as the refined downlink beam is the one of the beams that is expected to have the highest intensity CSI reference signal at the UE based upon the geographic position of the vehicle.
Shen discloses a system where a base station predicts a beam signal for a mobile based on the moving speed and direction of the mobile station (¶ [0083]), corresponding to an expected geographic position of the mobile.  Further, Chavva discloses that an optimal beam to be selected would be one with a highest predicted intensity or RSRP (i.e. strongest signal) based on a received CSI-RS (see ¶¶ [0100], [0143]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to predict a beam for selection based on the geographic position of a UE, as taught by Shen, where such a beam is expected to have a highest intensity CSI reference signal as suggested by Chavva, in the system of Patel et al., as it would provide optimal beam selection in configuring a communication link.
Regarding claim 16, Patel teaches that based on the position and direction of the mobile (i.e. 300 – Fig. 3), a number of different candidate beams are provided for selection (i.e. Fig. 3(c)), where in the proposed combination, one skilled in the art would recognize that the selected beam may correspond to a provisional downlink beam selected by the UE as having the highest intensity CSI if the reported beam corresponds to the current location of the UE, and based on the speed and trajectory of the UE, the projected location remains close to the current location.
Regarding claim 17, Patel teaches that based on the position and direction of the mobile (i.e. 300 – Fig. 3), a number of different candidate beams adjacent to a beam corresponding to a current location of the UE are provided for selection (i.e. Fig. 3(c)), where in the proposed combination, one skilled in the art would recognize that the selected beam may correspond to a beam adjacent to the provisional downlink beam selected by the UE if, based on the speed and trajectory 310 of the UE, the strongest expected beam reported corresponds to a location adjacent to the current location of the UE corresponding to the provisional beam (i.e. see Fig. 3(c)).
Regarding claim 20, Patel in combination with Hasegawa and Boban disclose a method for pairing a MIMO antenna to a mobile UE where a provisional beam and a geographic position of the UE are used to select a refined downlink beam for communication, as described above, but do not expressly disclose that the provisional downlink beam is selected when it is expected to have the highest intensity CSI reference signal at the UE based upon the geographic position of the vehicle, and selecting one of the first plurality of downlink beams adjacent to the provisional downlink beam when it is expected to have the highest intensity CSI reference signal at the UE based upon the geographic position of the vehicle.
Shen also discloses a system where a base station predicts a beam signal for a mobile based on the moving speed and direction of the mobile station (¶ [0083]), corresponding to an expected geographic position of the mobile.  Further, Chavva discloses that an optimal beam to be selected would be one with a highest predicted intensity or RSRP (i.e. strongest signal) based on a received CSI-RS (see ¶¶ [0100], [0143]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to predict a beam for selection based on the position and trajectory of a UE, as taught by Shen, where such a beam would be expected to have a highest intensity CSI reference signal as suggested by Chavva, in the system of Patel et al., as it would provide for optimal beam selection to establish the communication link.  Further, as Patel teaches that based on the position and direction of the mobile (i.e. 300 – Fig. 3), a number of different candidate beams are provided for selection (i.e. Fig. 3(c)), one skilled in the art would recognize that the selected beam may correspond to a provisional downlink beam selected by the UE if the reported beam corresponds to the current location of the UE, and based on the speed and trajectory of the UE, the projected location remains close to the current location, or the selected beam may correspond to a beam adjacent to the provisional downlink beam selected by the UE if, based on the speed and trajectory 310 of the UE, the strongest expected beam reported corresponds to a location adjacent to the current location of the UE corresponding to the provisional beam (see Fig. 3(c)).
Claims 6, 7, 10, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. in view of Hasegawa et al. and Boban et al., as applied above, and further in view of Nagaraj et al. U.S. Patent App. Pub. No. 2021/0336681.
Regarding claims 6, 7 and 18, Patel in combination with Hasegawa and Boban disclose a beamforming system in a 5G communication system employing an antenna with multiple elements, as described above, but do not disclose that the antenna is a MIMO 4x4 antenna array.
Nagaraj discloses a 5G system where antenna elements are organized into a MIMO antenna array such as a 4x4 antenna array (see ¶ [0027]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ a 4x4 MIMO antenna array, as suggested by Nagaraj, for the multiple antenna elements of the antenna of Patel, as it is a known implementation of a MIMO antenna (see MPEP § 2143.I.B., “Simple substitution of one known element for another to obtain predictable results”).
Regarding claims 10 and 14, Patel in combination with Hasegawa and Boban disclose a beamforming system in a 5G communication system, as described above, but do not disclose that millimeter wave communication is effected between the controller and the mobile UE.
Nagaraj discloses a 5G communication system using mmWave bands for communication (see ¶ [0027]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for mmWave communication as suggested by Nagaraj, in the 5G communication system of Patel et al., to comply with the 5G standard, which utilizes mmWave frequency bands to achieve higher data throughput.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        8/19/2022